Citation Nr: 9918031	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
September 1977.  The veteran was honorably discharged. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefits sought.  

The Board notes that service connection for a back condition 
was denied in the August 1995 rating decision.  The veteran 
filed a timely notice of disagreement and a statement of the 
case was issued.  The transcript of the December 1995 
personal hearing reflects that the hearing was construed as 
the substantive appeal as to the back condition.  Therefore, 
service connection for a back condition is properly before 
the Board.  

By a January 1996 rating decision, the RO effectuated the 
hearing officer's decision that granted service connection 
for migraines and assigned a 30 percent disability evaluation 
for prostrating headaches.  The RO continued the 30 percent 
disability evaluation in a May 1997 rating decision.  The 
veteran has not filed a notice of disagreement as to that 
decision.  In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (Absent a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board has no authority to 
proceed to a decision).  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

At the April 1999 travel Board hearing, the veteran waived 
review by the agency of original jurisdiction of new evidence 
submitted in support of his claims in favor of direct 
consideration by the Board.  The veteran's statement of 
waiver is associated with the claims file.

Service connection for schizophrenia is addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. Competent medical evidence does not establish that a knee 
condition is related to military service.

2. Competent medical evidence does not establish that a back 
condition is related to military service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a bilateral knee disorder and a back condition are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1998).  However, a 
claim of service connection is not evaluated unless the 
person claiming VA benefits meets the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  Moreau 
v. Brown, 9 Vet. App. 389, 393 (1996).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For the 
purpose of determining whether a claim is well-grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
appellant in any further development of the claim.  Id.  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the appellant's alone 
and is not relieved by the benefit of the doubt provision.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  As will be explained below, 
the Board finds that the veteran's claims to service 
connection are not well-grounded.

The veteran contends that his back and bilateral knee 
conditions are related to injuries he sustained in-service.  

Service medical records for the period of December 1976 to 
September 1977 are silent as to a knee or a back injury.  The 
enlistment physical dated in December 1976 reflects that the 
veteran had a scar on his left leg.  The report of medical 
history completed on separation in September 1977 reflects a 
yes and a no response to the question as to whether you have 
or ever had cramps in his legs.  The report of medical 
examination completed on separation reflects that the spine 
and lower extremities were evaluated as normal.  The service 
medical records are silent as to treatment or a diagnosis of 
a knee or back injury in-service.

Department of Corrections outpatient medical records dated in 
January 1986 and February 1987 reflect complaints of low back 
pain, that he injured his back on a weight [   ], that he 
twisted his back working, that he had pain and swelling of 
the anterior aspect of the right leg, and that he had injured 
his right leg last week - hit by a hammer.  

An undated probation report reflects that in June 1988, the 
veteran reported that he sustained a knee injury while 
engaging in high school sports.  

Department of Corrections entries dated for the period of 
July, August, and September 1988 reflect that the veteran 
twisted his knee playing basketball in July 1988, that he had 
had a long standing problem of knee pain, that he could not 
recall a specific injury, that here was a history of trauma 
seven months ago, that work and housing accommodations were 
made due to a chronic right knee problem manifested by joint 
effusion.  The veteran was medically unassigned for thirty 
(30) days due to a right knee problem.  On an orthopedic 
consult in September 1988, the veteran denied a history of 
any trauma.  The diagnosis was internal derangement and rule 
out torn meniscus.

Department of Corrections entries dated in August 1991 
reflect that the veteran has had problems with his right knee 
for about 5-6 years, no specific injury, and that the knee 
popped occasionally.  He has had back pain for about 5-6 
years and referred to a high school sports injury.  

In pertinent part, medical records from the California 
Medical Facility dated for the period of June 1993 to October 
1994 reflect herniated lumbar disc, normal x-rays of the left 
hip, medical lay-in for "sick back", chronic knee 
complaints for several years, prior arthroscopic repair of 
the left knee performed in 1991, severe pain in the right 
knee for the past 12 years, chronic low back pain, treatment 
for a torn anterior cruciate ligament of the right knee to 
include surgical reconstruction in January 1994, and 
complaints of low back pain.  An April 1994 entry reflects 
that the veteran had left knee arthroscopy done in 1989 and 
that he did not recall how his [left] knee pain originated.  
He underwent a left partial medial meniscectomy in April 
1994. 

The March 1997 VA examination for miscellaneous neurologic 
reflects that the veteran had scars on both knees from prior 
knee surgery.  There was some weakness in the lower left leg 
associated with knee pain but no intrinsic muscle weakness.

Testimony from the April 1999 travel Board hearing reflects 
that his knees were pounded very badly in-service and acted 
up on him, and eventually resulted in surgeries on both 
knees.  Transcript, hereinafter T., at 2.  He testified that 
it was hard to say whether there was an initial injury to his 
knees in-service.  T. at 12.  At 17 years old, he did a lot 
of jungle training, jumping, running, and ditches.  T. at 12.  
He was infantry.  T. at 12.  His right knee bothered him 
first, then the left.  T. at 12, 14.  He would have a little 
pain, a little knot on the inner side of his knee.  T. at 13.  
He noticed it but did not worry too much about it.  T. at 13.  
In the past, he ran cross-country and high jumped.  T. at 13.  
He had seen a doctor for his knees, he had pins in his knees, 
and an anterior cruciate ligament repair was done on the 
right knee in the '80s.  T. at 6.  He had arthroscopic 
surgery on the left knee at USC Medical Center somewhere 
around "eighty something."  T. at 6.  His knees started 
giving him problems in the early eighties, maybe three years 
after service.  T. at 13.  His back started acting up after 
separating from service.  T. at 13.  He believes that his 
back condition is the result of service because his hips and 
"stuff" would lock up and he could not move.  T. at 7.  He 
was placed on bedrest and "stuff like that".  T. at 7. 

In the instant case, the appellant contends that while he 
injured his knees while on active duty.  He states that 
subsequent to his discharge, he developed chronic bilateral 
knee pain and low back pain.  While the appellant is 
competent to describe the symptoms he experienced during 
service, he is not competent to establish an etiological 
relationship between any claimed disability of the knees and 
service that ended many years ago.  This type of relationship 
requires a medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the appellant's lay 
opinion is not competent of a chronic disability of the knees 
or back existing since service.

The service medical records are silent as to treatment or a 
diagnosis of a knee or back injury in-service.  As a matter 
of fact, the spine and lower extremities were evaluated as 
normal on separation in 1977.  The first post-service 
treatment of record is in 1986, 9 years after service.  The 
Board emphasizes that the veteran has a documented pattern of 
treatment since 1986.  The post service treatment records 
establish that the veteran sustained a high school sports 
injury to his knees, that his right knee was hit with a 
hammer, and that he twisted his back, and that he injured his 
back on a weight [  ], all incurred after service.  Of note, 
the veteran did not relate that he sustained an injury in-
service when seeking treatment.  It is evident that the 
reports of post-service treatment dated between 1985 and 1995 
document a back and bilateral knee disability, which have 
been attributed to incidents other than military service.  
The post service medical records lack a medical opinion that 
relates the current back and bilateral knee disorders to 
service.  Further, the record does not reflect that the 
injury sustained in high school was aggravated by military 
service.  Therefore, from a reading of the record, there is 
no medical opinion relating his ailments with his period of 
active duty service.  

The Board points out that the determinative issue in this 
case is medical in nature, and the evidence required to meet 
the burden of presenting a well-grounded claim includes 
medical evidence, such as a medical opinion, linking the 
currently alleged disabilities of the back and knees to 
military service.  Caluza, at 506; Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  As such evidence has not been 
presented in this case, the claims for service connection for 
a back condition and a bilateral knee disorder are not well-
grounded and no further duty to assist attaches to these 
claims.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges that the testimony from the December 
1995 hearing reflects that the veteran was unable to get most 
of his private treatment records because the physician was 
deceased.  At that time, he was informed that he had a year 
to reopen his claim.  The Board observes that the record on 
appeal does not include any private medical treatment 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims for service connection for a back condition 
and for a bilateral knee disorder.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for a back condition and a 
bilateral knee condition is denied.  


REMAND

A remand is required where a record in the control of VA 
could reasonably be expected to be a part of the record and 
could be determinative of the claim was not considered.  38 
U.S.C.A. § 5103 (West 1991 & Supp. 1999); Counts, 6 Vet. App. 
at 476; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (The 
Board is on constructive notice of all documents which are in 
the custody and control of this Department); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In December 1994, the veteran filed for service connection of 
schizophrenia.  At that time, the veteran informed the RO 
that he was receiving Social Security benefits and that he 
was totally disabled.  He submitted a completed VA Form 21-
4142 for the RO to obtain records from the Social Security 
Administration with his December 1994 compensation and 
pension application, and another in April 1995 pursuant to 
the RO's development request.  The veteran testified at the 
April 1999 travel Board hearing that he was discharged on an 
Article 15.  Transcript, hereinafter T., at 11.  

On complete review of the claims file, there is no indication 
that the RO sought records from the Social Security 
Administration or the veteran's Official Military Personnel 
File or Administrative 201 File.  As these records may be 
material to the veteran's claim, additional development is 
warranted before appellate adjudication.  

In view of the foregoing, therefore, the Board is of the 
opinion that additional development is warranted.  In order 
to fully assist the veteran in the development of his case, 
therefore, and to extend to him every equitable 
consideration, this case is REMANDED to the RO for the 
following actions: 

1. The RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care 
providers who have treated the veteran 
for schizophrenia since September 
1977.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran in response to this 
request, which have not been 
previously secured.  Failures to 
respond or negative replies should be 
noted in writing and associated with 
the claims file.  

2. The RO should obtain the veteran's 
Official Military Personnel File or 
Administrative 201 File and associate 
it with the claims folder. 

3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

4. The RO should review the claims folder 
and ensure that the foregoing 
development actions have been 
conducted and completed in full.  

5. Thereafter, in light of the new 
evidence, the RO should readjudicate 
the claims for service connection for 
schizophrenia.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals





